Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins et al (U.S. Patent Application Publication No. 2017/0126742 A1). Hopkins’ patent application publication meets all the limitations for claims 1, 3-8, 10-15, and 17-20 recited in the claimed invention.

As to claim 1, Hopkins et al teach a method for controlling access to data owned by an application subscriber (see abstract and figures 1-5, page 1 par. 0018, page 5 pars. 0067-0068), the method comprising: providing a multi-tenant application platform; executing one or more applications on the multi-tenant application platform, wherein the multi-tenant application platform enables subscription-based access to the one or more applications (figure 1, par. 0023, figure 2, par. 0031, figure 3, par. 0053, reference teaches about access the applications based on user’s identity and the applications executing on multi-tenant application environment);
wherein the multi-tenant application platform enables a site owner to designate a plurality of user partitions within a tenant (figure 3, pars. 0034-0035, figure 5, pars. 0064-0065, reference discloses that multi-tenant application environment/tenant environment including user partitions); each user partition designating a corresponding set of users and a corresponding authentication service (figure 6, par.0068, reference 
wherein the multi-tenant application platform enables a site owner to, for each of the one or more applications, authorize a plurality of users to access a subscription of the site owner to the application and identify one or more corresponding entry points (figures 6-7, pars. 0067-0068, 0076-0077, 0089, reference teaches about authorize the users to access applications using URL/access point); 
wherein, for each of the plurality of users, the multi-tenant application platform enables access to each subscription only if the user is authenticated by the authentication service designated in the user partition corresponding to the user, and the user accesses the subscription through an entry point designated for the subscription (figure 9, pars. 0127-0128, reference discloses an authorization system to provide authentication service).

As to claim 3, Hopkins et al teach that the authentication service designated in the user partition corresponding to the user (figures 6-7, pars. 0067-0068, reference discloses that each user partitions including security configuration) is different from an authentication service designated by a domain of the user’s email address (figure 9, pars. 0094-0101, reference discloses an authorization system to provide authentication service based on user identity domain).


As to claim 4, Hopkins et al teach that the multi-tenant application platform determining, in response to a user attempting to access the subscription through the entry point designated for the subscription, whether the user is included in a subscribed user list that is associated with the entry point designated for the subscription; and in response to determining -that the user is not in the subscribed user list that is associated with the entry point designated for the subscription, denying access by the user to the subscription (figures 6-7, pars. 0067-0068, 0076-0077, 0089, reference teaches about authorize the users to access applications using URL/access point). Note: Also see figure 9 and paragraphs 0094-0101 and 0127-0128 for the user’s identity domain security.

As to claim 5, Hopkins et al teach that the entry point comprises a URL that is owned by the one of the one or more tenants that is subscribed to the application (figures 4-5, pars. 0031, 0063, 0065, reference teaches about the access applications using URL).

As to claim 6, Hopkins et al teach that the URL comprises a login page, wherein the site owner administers an associated list of authorized users (pars. 0107 & 0114, reference discloses a login module to identify site owner and authorized users).



As to claim 7, Hopkins et al teach that the user comprises an external user, wherein the external user’s email address has a domain which is different than a domain of the site owner (see table 1 and pars. 0126 & 0130, reference discloses two different IDDs such as user IDD and owner IDD).

As to claims 8 and 10-14, they are also rejected for the same reasons set forth to rejecting claims 1 and 3-7 above, since claims 8 and 10-14 are merely a program product for the method of operations defined in the method claims 1 and 3-7, and claims 8 and 10-14 do not teach or define any new limitations than above rejected claims 1 and 3-7.

As to claims 15 and 17-20, they are also rejected for the same reasons set forth to rejecting claims 1 and 3-7 above, since claims 15 and 17-20 are merely an apparatus for the method of operations defined in the method claims 1 and 3-7, and claims 15 and 17-20 do not teach or define any new limitations than above rejected claims 1 and 3-7.

Claim Objections
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system and a program product comprising that the multi-tenant application platform enables a single email address to be used to simultaneously access a first subscription of a first site owner as a first user and a second subscription of a second site owner as a second user, wherein access of the first user to the first subscription is isolated from access of the second user to the second subscription at set forth in the dependent claims 2, 9, and 16.

Additional References
 The examiner as of general interest cites the following references.
a. 	Kaushik et al, U.S. Patent Application Publication No. 2012/0166488 A1. 
Reference teaches about identifying an application behavior of a multi-tenant application.
b. 	Vangpat et al, U.S. Patent Application Publication No. 2012/0144501 A1. 
Reference teaches about client authorization and management of a multi-tenant application system.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            March 10, 2021